Citation Nr: 1734415	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-19 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability

3.  Entitlement to service connection for a headache disability.

4.  Basic eligibility for VA pension benefits. 


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from October 2, 1972 to November 28, 1972 and in the Army from June 1980 to November 1981.  These matters are before the Board of Veterans'Appeals (Board) on appeal from a June 2010 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, an informal conference (in lieu of a hearing) was held before a Decision Review Officer (DRO) at the RO.  In December 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's claims file.  In December 2013 the case was remanded for further development. 

The issue of basic eligibility to VA pension benefits is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A cervical spine disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

2.  A chronic lumbar spine disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

3.  The Veteran's headache disability pre-existed his active military service, and is reasonably shown to have increased in severity therein, including by superimposed pathology from a fall.  
CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

2.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

3.  Service connection for a headache disability is warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify with respect to the underlying service connection claims were satisfied by correspondence in January and February 2009.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2016); see also Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the December 2011 hearing, the undersigned identified the issues on appeal and explained what is needed to substantiate the claims.  The case was thereafter remanded for evidentiary development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  In January 2014 correspondence, the RO asked him to complete and return a VA Form 21-4142 Authorization for VA to secure records of private treatment he had received, in particular from a chiropractor in Las Vegas, Nevada.  He did not respond, and the records he identified as pertinent could not be sought.  The RO substantially complied with the Board's remand instructions.  

VA's duty to assist is met. The Veteran has not alleged a duty to assist omission.  The Board notes it is required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).   

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, to include arthritis, may be presumed to be service connected if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where 
the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Disability shown to have pre-existed service may be service connected if shown to have been aggravated by service.  Aggravation will be found where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.   38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096  (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

No headache or back abnormalities are noted on the Veteran's September 1972 service entrance examination.  STRs from first period of active duty note an October 1972 complaint of back pain and another October 1972 occasion of treatment (for a sinus headache). The headache was treated with Tylenol, and he returned to duty.  No pertinent abnormalities were noted on November 1972 service separation examination. 

Cluster headaches not considered disabling (NCD) were noted on the Veteran's January 1980 examination for enlistment in the U.S. Marine Corps (which served as his Army enlistment examination).  In a January 1980 report of medical history, he reported frequent or severe headaches. It was noted that he had bitemporal headaches not relieved by aspirin but relieved by "tiger balm" and that cluster headaches were occasionally set off by one beer and were also relieved by "tiger balm."  He was found to be qualified for Army service with a hearing profile. 

A December 1980 STR notes a complaint of upper back pain.  The Veteran reported that he fell on his back while carrying a heater. 

December 1980 STRs notes a complaint of migraine headaches that were diagnosed as tension headaches and intermittent headaches occipital and bitemporal.  An additional December 1980 STR notes treatment for a severe headache; the Veteran was taking an analgesic.  he reported a 4-5 year history of recurrent bilateral temporal headaches.  The cluster headaches that he reported on entrance examination were noted.  He reported that the headaches were throbbing in nature, sometimes occurred daily, and sometimes did not appear for months. 

A February 5, 1981 STR notes that the Veteran reported bitemporal headaches of many years duration that occurred with no regularity or predictability and came on gradually in variable severity.  He did not know how the headaches started, and had no significant head trauma.  The physician noted that the headaches were not associated with exertion but often occurred on a strenuous day.  He had no aura, nausea, or vomiting.  A February 12, 1981 report of follow-up for headaches notes that the Veteran reported headaches 2-3 times per week that were not helped by Motrin.  He was found to not be incapacitated and able to work.  Tension headache was considered the most likely etiology.  He reported that he had experienced headaches for many years.  A tension etiology was suspected and a migraine origin was doubted due to the site, length, and variation in quality of the headaches. 

A May 1981 STR notes that the Veteran reported lower thoracic area pain.  Another May 1981 STR notes that the Veteran reported upper back pain; thoracic sprain was diagnosed.  He was put on bed rest for 24 hours; Parafon Forte was prescribed.     X-rays showed a normal thoracic spine. 

On October 1981 examination for (Chapter 5) discharge from service, the Veteran's neck and spine were normal.  In an associated report of medical history, he reported frequent or severe headaches, denied recurrent back pain, and endorsed having had a head injury (date unspecified). 

An August 2008 VA treatment record notes that the Veteran reported neck pain but no headaches.  The diagnosis was moderately-severe degenerative disc disease of the cervical spine. 

A May 2009 VA treatment record notes that the Veteran reported chronic back pain.  The diagnosis was degenerative disc disease of the cervical spine and lumbar spine. 

On February 2010 VA lumbar spine examination, the Veteran reported that his back pain first occurred after discharge when he lifted a pan of potatoes at work in 1986. He reported that he received chiropractic treatment through worker's compensation, and that the back pain improved tremendously with treatment.  He reported another back injury in 2005 or 2006 when someone backed into a porta-potty he was using, and that he continued to receive chiropractic treatment.  Lying down increased his back pain; he took Loritab for the pain.  The diagnosis was degenerative disk and bilateral facet disease at L5-S1 with chronic strain; the examiner did not opine regarding the etiology of the lumbar spine disability.

On February 2010 VA cervical spine examination, the Veteran reported that he may have injured his back during a fall from a tank in service, but did not notice pain in his neck until he hurt his back in a work injury in 1986.  He related that he lifted a pan of potatoes and twisted his back, injuring it.  He reported that he sought treatment from a chiropractor.  He reported that he has had neck pain since 1986.  He reported that he sought VA treatment for his neck in 2008.  The examiner noted that a July 2008 cervical X-ray showed moderate to severe degenerative disk disease at the C5-C6 and C7-T1 levels.  An August 2008 MRI showed degenerative disk disease and uncovertebral osteoarthritis at C5-C6, C6-C7 and C7-T1.  The diagnosis was severe degenerative disk disease and cervical degenerative arthritis and arthopathy at C5-C6 and C6-C7.  The examiner did not opine regarding the etiology of the cervical spine disability.

On February 2010 VA headache examination, the Veteran reported that he had tension headaches diagnosed in service in 1981.  He reported that he had headaches constantly in service and was provided Motrin for the pain.  He reported that chiropractic treatment, (which he last received in 2005 or 2006), alleviated the pain.  He reported that two or three times a year he had a debilitating headache which would be prostrating for one or two days, with smaller headaches occurring every two to four weeks.  The diagnosis was tension headaches; the examiner did not opine regarding the etiology of the headache disability.

On April 2010 VA lumbar spine examination, the Veteran reported that his low back pain began after an in service injury in a fall.  It was noted that he could walk without limitation, had chronic back stiffness, had constant mild pain exacerbated with physical activity, and did not have bowel, bladder or erectile dysfunction problems related to his lower back disability.  On examination, the diagnosis was degenerative disc disease of the lumbar spine.  The examiner opined it was less likely than not that the Veteran's low back disability was related to an injury during service.  He explained that there was insufficient evidence to support that the Veteran's low back disability was caused by an in service injury.  He explained that there was no postservice evidence of continuity of complaints. 

On April 2010 VA cervical spine examination, the Veteran reported that he may have injured his neck in a fall from a vehicle during service; he was treated for back pain, but no neck diagnosis was made.  He reported that he developed neck pain in recent years, sought treatment from a chiropractor, and received a diagnosis of degenerative arthritis of the cervical spine.  On examination, the diagnosis was cervical spine degenerative disc disease.  The examiner noted that the Veteran had an injury in service that was diagnosed as a thoracic strain and sprain, but that thoracic X-rays were normal.  The examiner noted that there was no evidence of continuity of symptoms from discharge until the Veteran sought VA treatment in 2008.  He explained that there was inadequate evidence to support that the fall injury in service was the cause of the Veteran's current cervical spine disability.  The examiner opined that it was less likely than not that the Veteran's cervical spine disability was related to an injury in service due to the lack of evidence regarding treatment for the disability in the 20 years since his discharge. 

On December 2010 private examination, the Veteran reported daily neck pain and headaches with the neck pain.  He reported that the neck pain began in service after a fall from a tank in 1980.  He reported that his low back pain was not a major complaint, but that he did report low back pain in 1985 that "laid him up" for three months.  On examination, the diagnoses were degenerative joint disease at C5-C6 and C6-C7 with prominent osteophytes anterior and posterior to the vertebral bodies and degenerative disc disease at L5-S1 in the form of decreased disc height.  The physician opined that it is possible that the Veteran's cervical disability is due to his fall in 1980.  He explained that his neck symptoms started after the fall and that a fall (and compensating for being in crutches for months) could have started the muscle spasms and segmental dysfunction and after years of joint problems it has progressed to the degree of joint degeneration that he is now experiencing. 

On March 2011 private examination, the Veteran reported that he was a truck driver and had worked in construction for several years.  He reported that he fell from a tank in service and had low back pain, neck pain, and headaches since discharge.  On examination, the physician noted lumbosacral strain, sacroiliac joint dysfunction, cervical facet syndrome, and thoracic strain.  The Veteran had restricted cervical and lumbar range of motion with pain and myospasms in the cervical, thoracic, and lumbar spine.  The physician opined that "it is probable that some of the low back pain and hip pain the Veteran is suffering from could have started with his fall from a tank in service, but it is hard to know how much is related to that fall considering I was not able to evaluate him back then, or see him as a patient over the years."

On June 2011 VA lumbar spine examination, the Veteran reported that he did not have back pain after a fall from a tank in service, and that his low back pain began following discharge when he lifted a pan of potatoes and twisted with the heavy load.  He then reported to the examiner that "on second thought" he did have some back pain after his fall, but did not get it checked, and that it was not bad enough to be seen by medical personnel.  He reported that he did not have extreme pain.  He reported low back (lumbar spine and sacroiliac area) tightness.  He worked full time as a truck driver.  On examination, it was noted that he was uncomfortable on sitting down and standing up.  The diagnosis was degenerative disc disease and bilateral facet disease at L5-S1.  The examiner opined that the Veteran's lumbar degenerative disease is less likely as not related to his thoracic sprain/strain during military service since this type of disease is a process of normal aging.  

On June 2011 VA cervical spine examination, the Veteran reported that he developed neck pain and upper back pain after a fall from a tank during service.  He reported that he sought treatment from a chiropractor after service, and that the chiropractor informed him that his back pain and headaches were due to some sort of fall.  On examination, the diagnosis was degenerative disc disease and uncovertebral osteoarthritis and severe neuroforaminal stenosis involving C5-C6, C6-C7, C7-T-1 and most severe on the right at C7-T1.  The examiner opined that the Veteran's cervical spine disability is less likely as not caused by thoracic sprain/strain during military service.  He explained that the aging process was a more likely cause than the service-related injury.  He noted that trauma can accelerate degenerative spine disease which occurs with the aging process, and the Veteran has been engaged in other occupations (construction and driving a truck) since discharge which could aggravate the degenerative disease. 

On June 2011 VA headache examination, the Veteran reported that he developed headaches after a fall from a tank in service.  He reported that he sought treatment from a chiropractor after service who informed him that his headaches were due to a fall.  The examiner noted an August 2008 VA treatment record when the Veteran reported he had not have headaches.  He reported bitemporal headaches "off and on."  The diagnosis was tension headaches related to cervical muscle spasm/tension secondary to cervical degenerative disease.  The examiner opined that the headaches were seemingly separate from the cervical spine pain that the Veteran reported and has had for many years.  He further opined that bitemporal throbbing headaches were present prior to service and have continued since periodically and are less likely as not worsened during military service.  Later in the report he stated that the fall in service could have caused superimposition of headaches on the headaches that pre-existed the Veteran's service. 

At the December 2011 Board hearing, the Veteran testified that in 1980 he fell from a tank and landed hard on his right foot.  He reported that his right leg was in a cast for 6-9 months.  [STRs note that he was casted for the leg sprain in January 1981,  and that the cast was removed in February 1981]  He reported that he stepped in a pothole on a run and jarred his back and neck, and then experienced back discomfort and headaches.  The tension headaches were treated with ibuprofen.  He reported that he first sought treatment for pain in 1983 following an injury when he lifted a pan of potatoes.  He indicated that the private doctors who provided the opinions he submitted were not his treating physicians.  He related that he first sought VA treatment in 2008.  He testified that from service discharge to 2008 he had occasional headaches and some back discomfort, and that his neck pain had increased in severity just prior to the hearing.  He was not positive whether or not he was seen for cluster headaches prior to service.  

July 2008 to June 2016 VA treatment records note treatment for the Veteran's that are consistent with the findings in the above examinations. 




Lumbar Spine Disability

The record reflects that during service the Veteran was seen for lower thoracic pain which was acute and resolved with no residual pathology (as reflected by the normal service separation examination).  A chronic low back disability in service is not shown.  Consequently, service connection for a lumbar spine disability on the basis that it became manifest in service and has persisted is not warranted.  As low back arthritis is not shown to have been manifested in service or in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

What remains for consideration is whether or not the Veteran's low back disability may otherwise be related to his service.  That is a medical question.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The March 2011 private physician's opinion supporting the Veteran's claim is based on less than complete familiarity with the record (it notes continuity of symptoms which is not shown), is stated in speculative terms, and is conclusory (without adequate rationale).  Therefore, it lacks probative value.  [The December 2010 private physician's opinion did not address the Veteran's lumbar spine disability]. 

The Board found that an April 2010 VA examiner's opinion inadequate because it did not adequately address the etiology of the lumbar spine disability. 

On June 2011 VA examination, the examiner considered the Veteran's statements initially that he did not have back pain after his fall in service but that "on second thought" he did have pain, which was minor.  The examiner also noted that the Veteran reported a postservice lifting injury resulting in back pain.  Based on these observations, the examiner opined that the Veteran's lumbar degenerative disease is less likely as not related to the thoracic sprain/strain during military service.  It was noted that the current pathology is a process of normal aging.  The Board finds the opinion adequate (it reflects familiarity with the record, and the rationale cites to factual data and cites to medical principles i.e., that degenerative arthritis is a factor of the aging process).  The Board finds it persuasive. 
The Board has considered the Veteran's own opinions regarding the etiology of his lumbar spine disability.  However, he is a layperson and his opinion has no probative value on what is a medical question.  The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.

Cervical Spine Disability

The record reflects that although the Veteran was seen for upper back/cervical pain in service, the upper back/cervical pain was acute and resolved with no residual pathology (as reflected by the normal service separation examination).  Consequently, service connection for a cervical spine disability on the basis that it became manifest in service and has persisted is not warranted.  As cervical spine arthritis was not manifested in service or in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under  
38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309) is also not warranted.

Regarding whether the cervical spine disability may otherwise be related to the Veteran's service, there is evidence both supporting and against the Veteran's claim.   An April 2010 VA examiner's opinion is inadequate for rating purposes because it failed to properly address the etiology of the Veteran's cervical spine disability. 

The December 2010 private physician's opinion that it is "possible that the Veteran's cervical disability is due to his fall in 1980" is stated in speculative terms, and is also based on an inaccurate factual basis (that the Veteran was on crutches for 6-9 months).  The rationale indicated that "being on crutches for months" may have started muscle spasms and dysfunction (STRs reflect that the Veteran's cast was removed approximately one month after it was applied).  Therefore, it is without probative value in this matter.  The March 2011 private physician's opinion did not address the cervical spine disability. 

On June 2011 VA examination, the examiner considered the Veteran's statements that he developed neck pain and upper back pain after a fall from a tank during service and that he sought treatment from a chiropractor after service.  The examiner also noted that the Veteran reported that his back pain began following a postservice lifting injury when he lifted a pan of potatoes.  The examiner opined that the Veteran's cervical spine disability is less likely as not caused by thoracic sprain/strain during military service.  He explained that the aging process was a more likely cause than the service-related injury.  He noted that trauma can accelerate degenerative spine disease which occurs with the aging process, and the Veteran has been engaged in other occupations (such as construction and truck driving) since discharge which could aggravate the degenerative disease.  As the opinion reflects familiarity with the record, and includes rationale that cites to factual data, the Board finds it probative and persuasive. 

The Veteran's own opinions regarding the etiology of his lumbar spine disability are not probative evidence.  He is a layperson and lacks the expertise to offer an opinion on what is a medical question.  The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.

Headache Disability

As discussed above a headache disability was noted on the Veteran's service entrance examination.  Consequently the analysis turns to whether service connection may be warranted on the basis that the disability was aggravated by his service.  

The cluster headaches noted on the Veteran's service entrance examination were not considered disabling.  Therefore the critical question is whether or not they increased in severity during.  The Veteran's STRs (in particular from December 1980 and February 1981) suggest that the Veteran's headaches became more intense and more frequent during service.  His complaints became more frequent and different medications were tried.  

The Board interprets the June 2011 VA examiner's opinion as generally supportive of  the Veteran's claim.   That opinion in essence indicates that the tension headaches were not worsened because of service.  [The Board notes that to establish aggravation worsening during service not due to natural progression (and not necessarily because of service) must be shown.]  However, the opinion goes on to suggest (in the concluding portion) that another form of headaches due to injury in service was caused superimposed during service on the Veteran's pre-existing headache disability (that there is additional disability due to injury in service and not natural progression).  Accordingly, service connection for a headache disability on the basis that the Veteran's pre-existing headache disability was aggravated in service is warranted. 
. 

ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied. 

Service connection for a headache disability is granted


REMAND

In January 2017 correspondence the Veteran expressed disagreement with an October 2016 letter that denied him non-service-connected pension.  The Board finds this correspondence to be a (timely) notice of disagreement (NOD) with the October 2016 administrative decision that denied him basic eligibility for non-service-connected VA pension benefits.  The RO has not issued a SOC in the matter.  Hence, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not fully before the Board at this time, and will be so only if the Veteran timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following :

The RO should issue an appropriate SOC addressing the matter of basic eligibility to non-service-connected VA pension benefits.  The Veteran and his representative should be advised of the time limit for perfecting an appeal in the matter, and afforded opportunity to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


